NOS. 12-16-00080-CR
                                        12-16-00081-CR

                           IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                       TYLER, TEXAS

MARY NYAMETEH,                                         §   APPEALS FROM THE
APPELLANT

V.                                                     §   COUNTY COURT AT LAW

THE STATE OF TEXAS,
APPELLEE                                               §   NACOGDOCHES COUNTY, TEXAS

                                    MEMORANDUM OPINION
                                        PER CURIAM
        These appeals are being dismissed for want of jurisdiction. Appellant was convicted of
criminal trespass and placed on community supervision in each case. Thereafter, Appellant filed
a notice of appeal.
        To be sufficient to invoke the appellate court’s full jurisdiction, the notice of appeal filed
by an appellant in a criminal case must bear the trial court’s certification of the appellant’s right
to appeal under Texas Rule of Appellate Procedure 25.2(a)(2). TEX. R. APP. P. 25.2(d). The
certification should be part of the record when the notice is filed, but may be added by timely
amendment or supplementation. Id. Appellant’s notice of appeal does not include the required
certification of her right to appeal in either case.
        On April 22, 2016, this court notified Appellant through her counsel, pursuant to Texas
Rules of Appellate Procedure 25.2 and 37.1, that the notice of appeal does not include the trial
court certification. The notice also informed Appellant that the appeals would be dismissed
unless, on or before May 9, 2016, the clerk’s record was amended to include the required
certification.
        The deadline for responding to this court’s notice has expired, and the clerk’s record has
not been amended to show Appellant’s right to appeal. Therefore, the appeals are dismissed for
want of jurisdiction.
Opinion delivered May 11, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                            MAY 11, 2016


                                        NO. 12-16-00080-CR


                                      MARY NYAMETEH,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                               Appeal from the County Court at Law
                     of Nacogdoches County, Texas (Tr.Ct.No. CF1500829)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.